Eurostars (debate)
(FR) The next item is the report by Paul Rübig, on behalf of the Committee on Industry, Research and Energy, on support for research and development performing SMEs - C6-0281/2007 -.
Member of the Commission. - Madam President, today we are dealing with the Commission proposal to support the Eurostars Joint Programme, and I thank you for giving me a few minutes to explain the key features and the importance of this initiative.
The Eurostars Joint Programme aims to support research and development performing SMEs. These SMEs are able to bring new products and services onto the market thanks to their own research and development work. They have the ambition and the capacity to grow and to become the 'stars' of tomorrow.
A group of 29 EUREKA countries, and now Luxembourg, which has just applied to join, have decided to develop the Joint Programme, specifically designed to support SMEs undertaking their own research and development activities, in cooperation with their partners.
In order to enhance the impact of this initiative, the Commission has proposed to the European Parliament and the Council participating financially in the Eurostars Joint Programme, based on Article 169 of the Treaty, with an amount of up to EUR 100 million. This amount will leverage approximately EUR 300 million from the participating countries for the next six years.
An essential aspect of this initiative is that the participating countries commit themselves to integrate their national programmes in order to create a joint European programme. In addition, Eurostars reinforces the cooperation between the Framework Programme and EUREKA. For these reasons, I think that this initiative is a further step towards the realisation of the European Research Area.
I am grateful to the rapporteur, Mr Rübig, and also to the members of the Committee on Industry, Research and Energy for the good cooperation and the improvements they are proposing to the Commission proposal. On behalf of the Commission, I can inform you that we accept these proposals.
I particularly appreciate the fact that you agreed to handle this proposal swiftly, so that we will be able to contribute to the first Eurostars call. A rapid adoption by Parliament and the Council would indeed send a strong signal to the SME community that a continued investment in research and innovation activities is crucial to maintain and enhance their competitiveness.
Eurostars should be a good example of how Member States can cooperate by bringing their national programmes closer together, and of where Community funding results in more impact for the programme, for the benefit of the European SME community and, of course, for the benefit of Europe as such.
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, first of all I should like to thank the Slovenian Presidency, too, as it has done everything it can right up until the last minute to ensure that this programme is able to be implemented on time.
I should also like to thank all my fellow Members, of course, because we have demonstrated once again here how effective European legislation can actually be. When you think that the report was only introduced in January and that tomorrow we shall be voting on it, then you see that this House, the Presidency and the Commission are able to work together very effectively. We can be extremely proud of this.
I should also like to thank the Secretariat of the Committee on Industry, Research and Energy, as it is not easy to negotiate a relatively complex matter in such a short space of time, to prepare and implement the basic principles accordingly. We are very happy that Slovakia, the United Kingdom and - at the last minute - Luxemburg, which we did not know about until yesterday, have expressed a wish to join this programme in recent weeks. I shall also be tabling an oral amendment on this tomorrow, and I would ask the Presidency that Luxembourg therefore be considered tomorrow when the Member States are named, so that small and medium-sized enterprises in Luxemburg, too, are able to take part in this programme successfully.
During the negotiations, we in Parliament have been emphasising a transparent and above all unbureaucratic, but efficient programme for promoting research. This should also, in particular, make possible our very earnest wish for one-off payments to be made and quick decisions taken, so that enterprises raise the funds needed to carry out research activities and do not take out a bank loan in advance, and then often have to wait a very long time for the money.
I believe, Commissioner Potočnik, that this programme is a sign of better regulation, that we have really succeeded here in implementing the objectives concerning SMEs and better regulation under the Seventh Framework Research Programme appropriately. Participation and management by Eureka is also exemplary, as Eureka is able to make very efficient and rapid decisions on this as well as ultimately bearing a large share of the responsibility.
The Community ultimately provides up to one third of the support. Commissioner, as you have already said, we are talking about up to EUR 100 million. New to the programme is also the fact that this is a genuine bottom-up programme, and therefore comes from the business community, from the small, research-intensive or medium-sized enterprises. I am actually proud of the fact that the Eurostat Secretariat in Brussels is operating on the market here very efficiently and very quickly in close cooperation with the national funding agencies, and that it is therefore also becoming possible to focus on market-oriented research activities aiming at short- and medium-term commercial results.
This is a key element of the work of small and medium-sized enterprises, and it should be cost-effective. High costs should not be incurred in the process for either the enterprises or the authorities; instead, everything should be clearly and coherently worded in order that each individual enterprise is also able to respond to the questions asked as part of its activities without a huge outlay. We have recently checked this. It has been a great success.
on behalf of the PPE-DE Group. - (FR) Madam President, I would first like to congratulate our rapporteur, Paul Rübig, on his report and I would like to thank him for having agreed to present an oral amendment to include Luxembourg in this programme and to thereby remedy the administrative dawdling that caused its absence.
We have known, Commissioner, at least since the first evaluation report on the Lisbon process, that SMEs play an essential role in the field of research and innovation. However, their level of participation is not yet meet expectations and the latest investment figures are proof of this.
This special programme should therefore facilitate the participation of SMEs, and also reduce any excessive bureaucracy. In fact, in some ways it is a matter of setting things straight, covering the risk and counteracting the hesitancy of companies when it comes to investing in research and innovation, which is perhaps also an evil of the European corporate mindset.
I congratulate our rapporteur for insisting on adoption at the first reading, which should accelerate the implementation of this programme, guarantee its effectiveness and prove that European legislation is perhaps not as cumbersome as people sometimes accuse it of being, but that it can act effectively in the interest of citizens.
on behalf of the PSE Group. - (ES) Thank you, Madam President. Commissioner, thank you for attending this debate. I would also firstly like to congratulate the rapporteur on his work.
For some time now, in various forums and also in Parliament, the possible relationship between the Community Framework Programme and the EUREKA intergovernmental programme has been the subject of analysis and debate, as both involve considerable aid to SMEs. The result of these synergies has been Community funding for the Eurostars programme, on the basis of Article 169 of the Treaty, a programme that complements the Framework Programme through what I understand to be the main virtues of EUREKA: its bottom-up structure, which enables better adaptation to the needs of SMEs and facilitates participation, given that the bureaucracy required in order to participate in the Framework Programme is, in many cases, an excessive burden that is impossible for many SMEs to bear.
Supporting greater integration of SMEs into R&D is something that Parliament has always advocated, and Eurostars can have a considerable mobilising impact. We therefore especially welcome this initiative.
on behalf of the UEN Group. - (PL) Madam President, Mr Rübig has - as usual - presented an excellent report. Congratulations to him.
This is a very important subject, since the introduction of research results into industrial and business practice may be relatively promptly facilitated via SMEs. This is a fundamental aspect of the Lisbon Strategy. It is consequently a good thing that the Eurostars programme builds on the 7th Framework Programme for transnational enterprises and finances work in the sphere of science and technology put into effect by SMEs in cooperation with higher education institutions, research entities and other companies - large ones.
The direction of research is also important; it should be pro-market and have practical applications that are as prompt as possible. This good idea, which supports business initiatives and should be free of bureaucracy and clear, including its financial aspects. This is important for all partners, especially for business people. The success of this programme will set a good example for the future. Let us hope that our one hundred million euros are not wasted.
on behalf of the GUE/NGL Group. - (CS) Small and medium-sized enterprises provide 70% of jobs in the European Union. That said, these enterprises invest only 4% in science, research and technological development, which is without any doubt the reason why they do not make better use of their business potential. We need to develop the potential of small and medium-sized enterprises within the framework of the renewed Lisbon Strategy. There are several ways to do this: give them better access to information, offer them better credit conditions, enable them to cooperate better with the public sector and help them to improve ties with large businesses so that both small and big systems are mutually linked. I think that this is feasible and can be achieved in a relatively short period of time.
on behalf of the IND/DEM Group. - (SV) Mr President, the EU extends its reach into more and more areas. The problem is that there is no principle for deciding what the EU should do. A sound principle is the one paid lip-service in policy speeches but ignored in decision-making: the subsidiarity principle. That argues against centralising research and development, except as regards very large-scale projects on the lines of Galileo or fusion energy. Research and development bureaucratised in large organisations gives less return on the money put in, not more. There is seldom any reason for Member States to send money to Brussels and then have their researchers ask for it back later. This assessment is particularly valid when it comes to research and development for small and medium-sized businesses. The enthusiasm shown by researchers and businesses comes from the fact that they are conned into thinking that more funds will be available overall. There is nothing to indicate that this is the case. Thank you for your attention.
(SK) First of all, allow me to thank the rapporteur for his excellent work on this report. I think that thanks mainly to Mr Rübig this Parliament has managed to find a compromise that is acceptable to both the Commission and the Council and should result in adoption of this proposal at first reading.
I believe that the EUREKA initiative concerning a research and development programme for small and medium-sized enterprises is very much welcomed by the business community. The fact that so many countries participate in this initiative confirms that prior to this programme there had been a lack of interest in solving the problems of small and medium-sized enterprises.
In spite of the European Parliament's efforts, the Seventh Framework Programme for Research and Development has not solved the problem of how SMEs approach the funds provided to support their research, development and innovation activities either. It is thus extremely encouraging to see that this bottom-up initiative has met with so much approval in all the relevant European institutions. Although there is no doubt that some progress has been made, the fact is that some questions still remain unanswered. I am thinking here of the eligibility criteria for the SMEs, in particular the proportion of time and annual turnover dedicated to research activities.
Personally, I am of the opinion that when setting these criteria we should be more broadminded and consider opening the Eurostars programme up to smaller enterprises with substantial innovation and development potential in spite of their size.
In conclusion I want to say how pleased I am that my country, Slovakia, is also involved in the cooperation: this should improve the situation of small and medium-sized innovative enterprises whose development has to some extent been lagging behind until now.
(RO) First of all, I congratulate Rapporteur Rübig and I would like to specify certain elements. For the economic competitiveness of the European Union, it is essential to support small and medium-sized enterprises investing in applied research.
The 22 Member States and the 5 states in Eureka that have decided to invest, together with the Commission, the 400 million euros to support the research carried out by small businesses, contribute to the achievement of the Lisbon Strategy objectives.
We should not forget that the SMEs represent 99% of the total European enterprises. The selection of projects to be financed by the Eurostars programme shall be made according to the scientific excellence and economic impact.
Nevertheless, I call attention to the difficulty that small and medium-sized enterprises meet in ensuring the co-financing of 50% of a project's value.
Many of the small enterprises would rather assign their specialists to projects bringing rapid income, to the detriment of long-term research programmes.
Also, the financing of small businesses based on a business plan might determine a very large number of SMEs participating in the European research.
I hope that, during this programme, the Erasmus programme for young entrepreneurs will also continue.
(PT) Commissioner, ladies and gentlemen, I think it is extremely important to support small and medium-sized enterprises as well as to stimulate their scientific and technological development. SMEs need a solid technological base to enable them to boost their contribution to economic growth and development.
As a rule SMEs have a great capacity for initiative and adaptability since they are not stifled by bureaucracy and are normally run by entrepreneurs and managers who are highly committed to their work of wealth creation. That capacity for initiative and adaptability makes it easier to launch new business ventures involving the manufacture and/or sale of new products or the operation of new services tailored to the needs of consumers or other businesses.
Such new products and services could frequently require a more solid technological base than is available in many such small enterprises, therefore the Eurostars joint research and development programme aimed at supporting SMEs could be very important because of its potential impact on the 'real economy'. It will thus help to improve the skills of small and medium-sized enterprises in various European States, serving citizens as consumers as well as the European economy. It will thus also help to create more and better jobs. For all those reasons Mr Rübig's report has been most useful.
(RO) First of all, I would like to congratulate Mr Rübig for the correct and rapid way in which he managed this report.
This report creates a premise for a new approach of the Lisbon Strategy by simply relating research to SMEs. Thus, we give a new value to competitiveness and a new boost to start-ups, SMEs with innovative activity. Eurostars should become the starting point for relaunching the European economic activity, a programme of European innovative stars, a transparent, flexible and non-bureaucratic programme.
I end by requesting the Commission, together with all the states participating in this programme, to encourage and promote this programme closely related to the European priority themes: climate change, energy efficiency, promoting renewable energy resources and, last but not least, the fight against cancer.
(SK) The Eurostars joint research and development programme supports research and development-performing SMEs in executing market-oriented research in transnational projects, implemented on behalf of various SME associations.
I would like to stress in particular the importance of the transfer of knowledge and the need for cooperation within the framework of this programme between enterprises themselves and with other institutions, based on industrial and economic partnerships. The fact that this is a bottom-up programme, directly adapted to the needs of research-performing enterprises that participate in it, is a very positive aspect. The key issue is that the research activities are market-oriented and aimed at short to medium-term commercial results.
I also want to mention a new feature of this programme: namely the introduction of the Risk Sharing Finance Facility designed for more risky RTD projects.
(HU) Thank you very much, Mr President. I, too, would like to congratulate Mr Potočnik and Mr Rübig. The Eurostars Joint Programme is an excellent means of achieving the Lisbon goals, of enhancing competitiveness, and of strengthening innovation. Research and development SMEs that spend at least 10% of their turnover on research and development are key players in this domain.
Hungary is a member of this programme, and interest in it has been enormous. More than 200 businesses fulfilling the criteria have applied, although a problem now emerging is that Member States have not set aside adequate resources. In Hungary, for example, only EUR 500 000 are available, sufficient for only 2-3 projects. Consequently, I think the Member States should at all events increase the resources allocated for this, or try to spend at least 3% of GDP on research and development so that we can be competitive at world-class level too. I believe that Eurostars and EUREKA are the kind of programmes that provide an excellent means of achieving this. Congratulations again.
(PL) Mr President, simply put, it pays to invest in small businesses.
Scientific studies have shown that small businesses with simple technologies have room for good innovations, and I would very much like to emphasise this. This is also the case with family firms, in which investment is made in one child in the given firm's line, so there is a certain continuity, and I consider this to be a very sound way of going on. Moreover, these firms are highly flexible, and for a small outlay are capable of moving from one place to another, and also from one product to another; I believe, Mr President, ladies and gentlemen, that if more than 60% of income in the EU comes from SMEs, it would be a major error on our part to skimp on investment in them and their development.
Member of the Commission. - Mr President, I wish to begin by thanking everybody not only for supporting the proposal in the report but also, and even more, for supporting the SMEs. SMEs are a vital part of the European economy and here, as I have already said, in the Eurostars programme we are talking about SMEs which will be the 'stars' of the future.
This is an innovative approach. It is not easy to implement approaches where we combine money from the Member States with Community funding, but it is definitely worthwhile, because that is exactly the direction in which we should go in the future. We are joining the best of EUREKA - flexibility, simplicity, decentralised approach, market orientation - with the best of the Framework Programme: centralised management, common evaluation and common selection. I can assure you that also in the other parts of the Framework Programme we are keeping our eyes very much open for the benefit of the SMEs.
Simplification is the name of the game, so we have introduced, as you are probably aware, a higher funding rate for SMEs than for the rest. So they have a 75% co-funding rate in the Framework Programme, while the rest of the bigger companies have 50%, which means that we are stimulating their participation. We have introduced a guarantee fund, which very much simplifies their participation in the Framework Programme, because the fact that they have to submit some bank guarantees in advance was one of the major problems for SMEs; and we are also about to introduce a 'unique registration facility' which will again ease the job because you will have to apply only once and all your data will be stored and the next time you apply this will be done automatically.
Therefore, if we look at the results of the first year - and as you know, we agreed about the target of 15% funding which should go to SMEs from the cooperation part of the programme - we can say that it is working. While in Framework Programme 6 we were not achieving the target, from the first evaluations and first insight into the results, we can see that this figure is closer to 20% than 15%, which is a major step forward.
We are also working in the Commission. I have just come from a meeting of the competitiveness group where we discussed the Small Business Act - that is the working title - where we want to address all the issues connected with SMEs in an organised way. I would also like to mention that, although today we are deciding about financial participation from the Community side, in fact this has already begun, and more than 200 have applied for the first call, which is an important success.
Finally, I should like to mention that I am extremely glad that Luxembourg has decided to join. There is definitely no problem in substance. We should all do our best to make its accession to the programme as quick as possible.
rapporteur. - (DE) Mr President, Commissioner Potočnik, ladies and gentlemen, in summary we can say that we have again set ourselves an objective here that focuses on the Lisbon Agenda. Implementation of research results in the short-term will, we hope, create new jobs and lead to higher net wages. Of course, an essential feature of innovation is that new products are offered, and thus also success is achieved on the market.
I am also pleased that, together with the European Investment Bank, we have succeeded in providing an additional instrument for risk sharing, and that these sums can therefore be spread significantly further. We have also devised an evaluation in order to see whether the funds are actually being claimed and check that the European Parliament is not having to make cutbacks again on account of the funds not being completely exhausted in the previous year, as happens with other programmes.
I believe this programme can ensure that the funds are exhausted, and I would ask my fellow Members to ensure in the Member States, too, that cofinancing works as intended. It is in the interest of all of us that the take-up of this programme be good. I believe that it should also be communicated accordingly.
I would also ask Commissioner Potočnik to arrange with Commission Vice-President Wallström for this programme to be presented to the public as exemplary: this is part of the process. I should like once again to congratulate the Slovenian Presidency: this is a product and a project that is really worth showing off.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (DE) Commissioner Potočnik, talking about the role of SMEs is the done thing in this House. Indeed, small and medium-sized enterprises are the backbone of the EU economy.
In Germany alone, almost 20 million people are working, researching and developing in more than 3.3 million small and medium-sized enterprises. Whether Europe grows or stagnates mainly depends on them. Small and medium-sized enterprises produce more patents, innovations and jobs than the large conglomerates. Yet the SMEs continue to have too little access to loans and funding programmes.
Eurostars is a good example of how things work. Unlike the Seventh Framework Programme, which is based on a top-down approach with central funding by the EU, Eureka and Eurostars are bottom-up approaches. The programmes are managed by the Eureka Initiative. This is a good thing, and could also perhaps be a model for our Seventh Framework Programme.
The advantages of the Eurostars programme are as follows:
• research-intensive SME required in leadership role
• eligibility checking and evaluation by international experts
• harmonised invitations to tender and workflows in all Member States
• fast decision making regarding funding: 14 weeks after the cut-off date
• the Commission awards additional top-up
• funding exclusively in the form of non-repayable grants (cash allowance)
I should like to congratulate the rapporteur warmly on his work. I wish the programme every success.
in writing. - (SK) By voting for Paul Rübig's report, the European Parliament is sending a clear signal to small and medium-sized enterprises in the Member States. Small and medium-sized enterprises can often be effective participants in research and development but they have to put up with less favourable conditions than those that apply to large international corporations.
From now on, SME associations performing research and development can avail of financial support from Europe and operate within a European network together with other small and medium-sized enterprises. Slovak SMEs will thus be able to contribute their knowledge and capacities to the European research and development sector.
In Slovakia many small and medium-sized enterprises are located in rural areas with less developed infrastructure, which hampers their development. Many women are employed in research and development performing SMEs, whether directly or indirectly. European funds are useful because they give SMEs a start, thus allowing their professional capacities to serve the common interest.
The Eurostars programme is a programme for researching and developing new products and services at European Union level. SMEs play a key role in Eurostars projects. It is a real pity that the Slovak Republic, an EU Member State, does not participate in this programme. Slovakia's small and medium-sized enterprises consequently have no access to the significant financial support available for the effective development of new products, techniques and services.